Citation Nr: 0604811	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for impotency, to 
include as secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for sleep apnea, to 
include as due to herbicide exposure. 

4.  Entitlement to service connection for 
hypercholesterolemia, claimed as high cholesterol.

5.  Entitlement to service connection for prostatic 
hyperplasia, claimed as a bladder disorder, to include as due 
to herbicide exposure.

6.  Entitlement to service connection for vertigo, to include 
as due to herbicide exposure.

7.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder. 

8.  Entitlement to an initial evaluation in excess of 30 
percent disabling, prior to March 26, 2004, for service-
connected post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD), is addressed in the 
Remand portion of the decision below, and is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In April 2004, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issues 
of entitlement to service connection for a skin disorder, 
sleep apnea, hypercholesterolemia, prostatic hyperplasia, and 
vertigo.

2.  In February 2005, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for impotency.

3.  Prior to March 26, 2004, the veteran's service-connected 
PTSD was manifested by considerable impairment of his social 
adaptability and interactions with others, with symptoms 
including a flattened affect, panic attacks, mood 
disturbances, problems with concentration, and sleep 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran, for the issues of entitlement to service 
connection for impotency, a skin disorder, sleep apnea, 
hypercholesterolemia, prostatic hyperplasia, and vertigo, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005).

2.  The criteria for an initial evaluation of 50 percent 
disabling, but no greater, prior to March 26, 2004, for 
service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in January 2002 and July 2002 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was notified of the need for VA 
examinations, and they were accorded him in August 2002 and 
July 2004.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Thus, VA's duty 
to assist has been fulfilled. 


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Withdrawal of Issues on Appeal

By a rating decision dated in March 2002, the issues of 
entitlement to service connection for impotency, sleep apnea, 
hypercholesterolemia, prostatic hyperplasia, and vertigo, 
were denied.  The veteran perfected an appeal in March 2003 
as to these issues.  In April 2004, the veteran stated that 
he wished to withdraw his appeal as to the issues of 
entitlement to service connection for sleep apnea, 
hypercholesterolemia, prostatic hyperplasia, and vertigo; in 
February 2005, he stated that he wished to withdraw his 
appeal as to the issue of entitlement to service connection 
for impotency.  Additionally, by a rating decision dated in 
March 2003, the issue of entitlement to service connection 
for a skin disorder was denied.  The veteran perfected an 
appeal in May 2003 as to that issue.  However, in April 2004, 
the veteran stated that he wished to withdraw his appeal as 
to the issue of entitlement to service connection for a skin 
disorder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the claimant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to these issues, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issues of entitlement to service 
connection for impotency, a skin disorder, sleep apnea, 
hypercholesterolemia, prostatic hyperplasia, and vertigo.  As 
such, the Board finds that the veteran has withdrawn his 
claim as to these issues.  Accordingly, as the Board does not 
have jurisdiction to review the appeal as to the issues of 
entitlement to service connection for impotency, a skin 
disorder, sleep apnea, hypercholesterolemia, prostatic 
hyperplasia, and vertigo, they are dismissed.

Initial Evaluation for Service-Connected PTSD

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court of Appeals for Veterans Claims (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  Although the veteran's 
service-connected PTSD was granted a 100 percent disabling 
evaluation effective March 26, 2004, he asserts that based on 
the severity of his symptomatology prior to that date, the 
disability evaluation for the period should be greater than 
30 percent disabling.

The veteran's service medical records show no evidence of 
treatment for psychiatric disorders.  Subsequent to service, 
an initial diagnosis of PTSD was noted in a June 2002 VA 
treatment record.  At that time, the veteran reported 
experiencing several decades of insomnia, nightmares, 
irritable mood, intrusive thoughts, flashbacks, and 
avoidance.  There was no evidence of mania, psychosis, or 
bizarre behavior.  Mental status examination found good eye 
contact, appropriate behavior, full affect, euthymic mood, 
normal speech, normal thought process, intrusive thoughts, no 
hallucinations or delusions, good insight, and good judgment.  
The stated Global Assessment of Functioning (GAF) score was 
60.  

In August 2002, a VA examination was conducted.  The veteran 
reported nightmares, intrusive thoughts, flashbacks, 
irritability, self-isolation, hypervigilance, exaggerated 
startle response, decreased concentration and memory, and 
passive suicidal ideation.  It was noted that these symptoms 
had increased in severity since the 2001 terrorist attacks.  
He reported that he had few friends.  Mental status 
examination showed that the veteran was alert and oriented.  
Speech was normal, and eye contact was good.  Mood was 
variable, affect was blunted, and judgment was good.  He 
denied hallucinations or delusions, and stated that although 
he had suicidal ideations, he had no plan to act on them.  
The diagnosis was chronic PTSD.  The stated GAF score was 42.  
The examiner noted that the veteran's social adaptability and 
interactions with others was considerably impaired due to his 
problems with irritability, depression, and the desire to 
isolate.  However, it was noted that, based on the veteran's 
reported history; there was no objective evidence of social 
impairment.  

Further VA mental health treatment records from September 
2002 through February 2003 note that the veteran had similar 
symptoms as described in the initial June 2002 diagnosis.  
However, during this period, the veteran reported that said 
symptoms were increasing in severity, and he wondered whether 
his weekly veterans' support group was exacerbating his 
symptoms instead of alleviating them.  The VA physician also 
noted that the veteran's affect had become restricted, and 
that he had begun experiencing panic attacks.  Additionally, 
the veteran's GAF scores gradually declined during this 
period, from a score of 60 in June 2002 and September 2002, 
to a score of 55 in December 2002, and eventually reaching 50 
in February 2003.  

During a March 2004 evaluation by his private physician, the 
veteran reported intrusive thoughts, nightmares, flashbacks, 
distress at exposure to war-related trauma triggers, 
avoidance of war-related or combat-related conversations, 
estrangement and detachment from others, insomnia, 
irritability and angry outbursts, concentration problems, 
hypervigilance, paranoia, and an exaggerated startle 
response.  He avoided crowds when possible.  He also reported 
experiencing frequent panic attacks, which caused sweating, 
shaking, and dizziness.  Mental status examination found the 
veteran to be cooperative, with normal dress, normal speech, 
anxious mood, restricted affect, normal thought process, fair 
attention, fair judgment, fair insight, and no 
hallucinations, delusions, or suicidal or homicidal 
ideations.  The diagnosis was chronic severe PTSD, with a 
stated GAF score of 33.  It was opined that the veteran's 
PTSD severely compromised his ability to sustain social or 
work relationships.  

In December 2005, a hearing was conducted before the Board.  
The veteran reported that, from 2002 to 2004, he would 
experience flashbacks leading to disorientation, intrusive 
thoughts, mild panic attacks, lack of concentration, 
forgetfulness of names and tasks, insomnia, and anxiety when 
in crowds.  He noted that his lack of concentration at work, 
resulting in a low score when evaluated by his supervisor, 
led to him having anxiety about being fired.

The applicable criteria for evaluating PTSD is contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Schedule 
provides that assignment of a 30 percent evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with occasional decrease in work efficiency, and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events.  
Id. 

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory, such as retention of only highly learned 
material, forgetting to complete tasks; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id. 

Finally, a 100 percent rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time and place, and memory loss 
for names of close relatives, own occupation, or own name.

Applying the above criteria to the facts of the case, for the 
period prior to March 26, 2004, the medical evidence of 
record most closely approximates the criteria contemplated 
for a 50 percent evaluation under the provisions of 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2005).  There is 
objective evidence as far back as August 2002 which shows 
that the veteran's symptomatology caused considerable 
impairment of his social adaptability and interactions with 
others.  Additionally, for the bulk of the period in 
question, June 2002 through March 2004, the veteran displayed 
a flattened affect, panic attacks, mood disturbances, 
problems with concentration, and sleep impairment.  Finally, 
the GAF scores given in August 2002 and February 2003, of 42 
and 50, respectively, indicate significant impairment of 
social and occupational functioning.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).  Although the 
veteran's symptomatology does not include all of the criteria 
required for a 50 percent evaluation, it does not need to.  
See 38 C.F.R. § 4.21 (2005).  As such, an initial evaluation 
of 50 percent disabling for service-connected PTSD, prior to 
March 26, 2004, is warranted.

However, the evidence does not support an evaluation of 70 
percent disabling for the veteran's service-connected PTSD, 
prior to March 26, 2004.  The veteran was not shown during 
that period to engage in obsessional rituals, or to have 
abnormal speech, experience continuous panic, display violent 
impulsivity, have spatial disorientation, or neglect his 
personal hygiene.  Accordingly, an initial evaluation in 
excess of 50 percent disabling, prior to March 26, 2004, for 
service-connected PTSD, is not warranted.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claims of entitlement to service connection for 
impotency, a skin disorder, sleep apnea, 
hypercholesterolemia, prostatic hyperplasia, and vertigo, are 
dismissed.

An initial evaluation of 50 percent disabling, but no 
greater, prior to March 26, 2004, for service-connected PTSD, 
is granted.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or disorder.  
38 C.F.R. § 3.310(a) (2005).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 
38 C.F.R. § 3.310).


In March 2004, the veteran's private physician stated that he 
had treated the veteran for hypertension, that the veteran 
had reported his PTSD diagnosis, and that the veteran's PTSD 
"could be contributing" to his hypertension.  In April 
2004, the veteran's VA physician stated that the veteran was 
being treated for both hypertension and PTSD, and that as 
anxiety is known to increase blood pressure, the veteran's 
PTSD symptoms "likely contribute" to his elevated blood 
pressure.  However, neither the veteran's private physician 
nor the VA physician stated the bases for their opinions.  
Accordingly, clarification of these previously-stated 
opinions must be sought prior to appellate review.  

Additionally, in December 2005, during a hearing before the 
Board, the veteran reported that his family doctor opined 
that his hypertension was affected by the medications 
prescribed for his service-connected PTSD, as these 
medications prevented proper regulation of his hypertension.  

Accordingly, this issue is remanded for the following 
actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on his response, the RO must 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  The RO must contact the veteran's 
private physician, Dr. J. H. B., and 
enclose a copy of the March 2004 opinion 
relating the veteran's hypertension to 
his PTSD.  Dr. J. H. B. must then be 
asked to clarify the stated opinion that 
the veteran's PTSD "could be 
contributing" to his hypertension.  A 
complete rationale must be provided.  
The opinion prepared must be typed.  If 
the RO does not receive a response from 
Dr. J. H. B., a memorandum noting same 
should be associated with the claims 
file.

3.  The RO must contact the veteran's VA 
physician, Dr. R. R., and enclose a copy 
of the April 2004 opinion relating the 
veteran's hypertension to his PTSD.  Dr. 
R. R. must then be asked to clarify the 
stated opinion that the veteran's PTSD 
symptoms "likely contribute" to his 
elevated blood pressure.  A complete 
rationale must be provided.  The opinion 
prepared must be typed.  If the RO does 
not receive a response from Dr. R. R., a 
memorandum noting same should be 
associated with the claims file.

4.  Dr. R. R. must also be requested, 
following a review of the service and 
postservice medical records, to offer an 
opinion as to whether the medications 
prescribed for the veteran's 
service-connected PTSD prevented proper 
regulation of his hypertension.  The 
claims file must be made available to 
and reviewed by Dr. R. R. in conjunction 
with the requested opinion.  A complete 
rationale must be provided.  The report 
prepared must be typed.

If Dr. R. R. is unavailable, the 
veteran's claims file should be 
forwarded to another VA physician, who 
should be requested to provide, 
following a review of the service and 
postservice medical records, an opinion 
as to whether the medication prescribed 
for the veteran's service-connected PTSD 
prevented proper regulation of his 
hypertension.  The claims file must be 
made available to and reviewed by the VA 
physician in conjunction with the 
requested opinion.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

5.  When the above development has been 
completed, the claim must be 
readjudicated.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


